 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 i!~                       CENTRAL DISTRICT OF CALIFORNIA
10
11     .KAREN ESPINOZA-VERMILLION,              Case No.: CV 17-350-CBM-SP
12            Plaintiff,
        w.                                      JUDGMENT
13
        CITY OF ONTARIO,et al.,
14
              Defendants.
15
16
17
18           Consistent with the Court's Order re: Defendant David Navarro's Motion

19     for Summary Judgment(Dkt. No. 102),judgment is entered in favor of Defendant

20     Navarro, and against Plaintiff Karen Espinoza-Vermillion.

21
                                             ~ ,.
22     DATED: October ~,2018.                         ~.~~
                                            CONSUELO B. MARSHALL
23                                          UNITED STATES DISTRICT JUDGE
24
25
26
27
28

                                                1
